DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 16/647,302 filed on 03/13/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Federal Republic of Germany on 09/14/2017.  It is noted, however, that applicant has not filed a certified copy of the DE 10 2017 121 380.5 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 17 (lines 7-8, 12-14) there is insufficient antecedent basis for “the motor vehicle” thereby renders the claim indefinite. 
In claim 17 the phrasing of the limitation “ the at least one interface module is adapted to be mounted to the motor vehicle at least one or more of temporarily extending into an inside of the motor vehicle…” appear to be vague, thereby renders the claim indefinite. 
In claim 18 the phrasing of the limitation “wherein each port is adapted to receive one peripheral device or adapter, with a connecting mechanism for one or more of mechanically, electrically, or inductively connecting the peripheral device or adapter to the camera pod in one or more of a lockable or sealed manner” appear to be vague.  The multiple use of a term “or” in the claim renders the claim to be vague as it is not clear which portion of the claim is required by the claim and which portion of the claim is optional, thereby renders the claim indefinite. 
Claim 20 recites “wherein each peripheral device is selected from a group comprising one or more of:…a laser”. It is unclear what type of device the “laser” is in the claim, thereby renders the claim indefinite. 
In claim 20 it is unclear what is meant by “in particular a lighted module housing”, thereby renders the claim indefinite. 
In claim 28 the phrasing of the limitation “ the at least one interface module is adapted to be mounted to the motor vehicle at least one or more of temporarily extending into an inside of the motor vehicle…” appear to be vague, thereby renders the claim indefinite. 
In claim 29 there is insufficient antecedent basis for “the connecting mechanism” thereby renders the claim indefinite. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-21, 23-25, 27, 28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knoblock (Pub. No. US 20170120841 A1).
Regarding claim 17, Knoblock discloses a rear view device, comprising: at least one camera pod including at least one camera (Figs. 1-7: cameras 22); at least one interface module being electrically connected to the at least one camera pod (Fig. 7: ¶0017: the lens 36 is electrically coupled to the remote processor 38…remote processor 38 is electrically coupled to the ignition 14); and at least one module system, allowing for a free selection, configuration and exchange of peripheral devices (¶0016: the cameras 22 are removably connected to the vehicle), the module system comprising the at least one camera pod (cameras 22), wherein the (See Fig. 4: cameras 22. ¶0016: the cameras 22 are removably connected to the vehicle), the at least one camera pod including at least one port for fitting one or more of at least one modular peripheral device or adapter of a peripheral device (¶0019: A pair of couplers 42 is provided and each of the couplers 42 is coupled to the basal wall 28. Each of the couplers 42 removably engages the vehicle 12 such that the housing 26 is retained on the vehicle 12), and the at least one interface module is adapted to be mounted to the motor vehicle at least one or more of temporarily extending into an inside of the motor vehicle or being accessible from the inside of the motor vehicle with the interface module (¶0020: Figs. 1, 7: A monitor 44 is positioned within the vehicle 12. The monitor 44 may be observed while the vehicle 12 is driven).

Regarding claim 18, Knoblock discloses the rear view device according to claim 17, wherein each port is adapted to receive one peripheral device or adapter, with a connecting mechanism for one or more of mechanically, electrically, or inductively connecting the peripheral device or adapter to the camera pod in one or more of a lockable or sealed manner (¶¶0019, 0054: A pair of couplers 42 is provided and each of the couplers 42 is coupled to the basal wall 28. Each of the couplers 42 removably engages the vehicle 12 such that the housing 26 is retained on the vehicle 12).
Regarding claim 19, Knoblock discloses the rear view device according to claim 17, wherein at least one of a plurality of peripheral devices or a plurality of adapters is provided with a standardized modular structure ¶¶0019, 0054: A pair of couplers 42 is provided and each of the couplers 42 is coupled to the basal wall 28. Each of the couplers 42 removably engages the vehicle 12 such that the housing 26 is retained on the vehicle 12).
Regarding claim 20, Knoblock discloses the rear view device according to claim 17, wherein each peripheral device is selected from a group comprising one or more of: a microphone, a taxi free lamp, a parking light, a parking disc, a device for providing electronic parking tickets, an automatic toll payment, a logo lamp, a puddle light, a brake light, a side turn indicator light, a spot light, a search light, a welcome/goodbye lamp, a fog light, an acceleration light, a flash light, a navigation light, a position light, an emergency light, an approach light, a display, a blind spot light, a warning light, a weather light, a lane change light, a fuel status light, a battery charging light, a laser, a laser scanner, a projector, an ultrasound sensor, an electronic payment device, an electronic registration device, an antenna, a camera, a bird view camera, a front view camera, a rear view camera, a smart phone, a tablet, a smart phone multi interface adapter, a protective glass in particular in different colors, a module housing, in particular a lighted module housing, an anti-marten protection system, a dynamic TLS (transport layer security) adapter, a scan device, self-park assist device, an adapter to an external power source, or an alarm device (cameras 22).
Regarding claim 21, Knoblock discloses the rear view device according to claim 18, wherein the connecting mechanism comprises at least one mechanical connecting element selected from a group comprising one or more of: a bayonet mount, a notch connector, a magnetic connector, a dovetail joint, a snap connection element, a pin or a bolt connector, a screw connector or a spring connector, a latching element, or an undercut (¶0019:  Each of the couplers 42 may comprise a magnet. Thus, each of the couplers 42 may magnetically engage the vehicle 12).
Regarding claim 23, Knoblock discloses the rear view device according to claim 17, wherein at least one of: the interface module is mounted on an interior surface of the motor vehicle, or the interface module is connected to the camera pod via at least one cable (¶0020: Figs. 1, 7: A monitor 44 is positioned within the vehicle 12. The monitor 44 may be observed while the vehicle 12 is driven. ¶¶0017, 0021: a remote processor 38 positioned within the housing of camera 22 is electrically coupled with a base processor 46 posited within the monitor 44 as illustrated in Figure 7).
Regarding claim 24, Knoblock discloses the rear view device according to claim 17, wherein the interface module comprises one or more of at least one connector or data exchange device selected from a group comprising one or more of: an USB connector, a Wifi connector, a Bluetooth connector, an OBD2 connector, an infrared device, a wireless network device, wlan device, or a light device for emitting laser beams (¶0019: A pair of couplers 42 is provided and each of the couplers 42 is coupled to the basal wall 28. Each of the couplers 42 removably engages the vehicle 12 such that the housing 26 is retained on the vehicle 12. ¶0018: A transmitter 40 is positioned within the housing 26 and the transmitter 40 is electrically coupled to the remote processor 38. The transmitter 40 may comprise a radio frequency transmitter or the like. The transmitter 40 may utilize a WPAN signal).
Regarding claim 25, Knoblock discloses the  rear view device according to claim 17, wherein at least one of: the interface module comprises at least one upgradable interface slot, or (¶0021: The monitor 44 comprises a base processor 46 that is positioned within the monitor 44. The base processor 46 is electrically coupled to the ignition 14).
Regarding claim 27, Knoblock discloses the wherein the camera pod comprises one or more of a lens cleaning system or a protective cover for the camera (¶0016: Each of the cameras 22 comprises a housing 26 that has a basal wall 28 and an outer wall 30).
Regarding claim 28, Knoblock discloses a motor vehicle, comprising: at least one exterior rear view device ( ¶0015: Each of the cameras 22 is positioned on an associated one of the first lateral side 16 and the second lateral side 18. Each of the cameras 22 is oriented to face the back side 20. Thus, each of the cameras 22 may monitor an associated one of a pair of blind spots 24 with respect to the vehicle 12) , comprising: at least one camera pod including at least one camera (Figs. 1-7: cameras 22); at least one interface module being electrically connected to the at least one camera pod (Fig. 7: ¶0017: the lens 36 is electrically coupled to the remote processor 38…remote processor 38 is electrically coupled to the ignition 14); and at least one module system, allowing for a free selection, configuration and exchange of peripheral devices (¶0016: the cameras 22 are removably connected to the vehicle), the module system comprising the at least one camera pod (cameras 22), wherein the at least one camera pod is adapted to be mounted to the motor vehicle temporarily extending at least one of to an outside or from an exterior surface of the motor vehicle (See Fig. 4: cameras 22. ¶0016: the cameras 22 are removably connected to the vehicle), the at least one camera pod including at least one port for fitting one or more of at least one modular peripheral device or adapter of a peripheral device (¶0019: A pair of couplers 42 is provided and each of the couplers 42 is coupled to the basal wall 28. Each of the couplers 42 removably engages the vehicle 12 such that the housing 26 is retained on the vehicle 12), and the at least one interface module is adapted to be mounted to the motor vehicle at least one or more of temporarily extending into an inside of the motor vehicle or being accessible from the inside of the motor vehicle with the interface module( Figs. 1, 7: A monitor 44 is positioned within the vehicle 12. The monitor 44 may be observed while the vehicle 12 is driven).

Regarding claim 30, Knoblock discloses the motor vehicle according to claim 28, wherein the exterior surface of the motor vehicle to which the camera pod is mounted is comprised by a door of the vehicle (See Fig. 4, camera 22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Knoblock (Pub. No. US 20170120841 A1) in view of Hottmann (Pub. No. US 2018/0354422 A1). 

Regarding claim 22, Knoblock is silent regarding  wherein the connecting mechanism comprises at least one locking element selected from a group comprising one or more of: a mechanical lock, a fingerprint actuated lock, an iris scanner actuated lock, a code lock, a voice recognition lock, a smart lock, a key lock, a snap lock, an actuator driven lock, a SMA (shape memory alloy), a SMA actuator lock and/or an electrical actuator lock.
However, Hottmann discloses wherein the connecting mechanism comprises at least one locking element selected from a group comprising one or more of: a mechanical lock, a fingerprint actuated lock, an iris scanner actuated lock, a code lock, a voice recognition lock, a smart lock, a key lock, a snap lock, an actuator driven lock, a SMA (shape memory alloy), a SMA actuator lock and/or an electrical actuator lock (¶¶0039-0040: a head 20 provided with a locking system 40 such as locking bolt).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Knoblock by utilizing wherein the connecting mechanism comprises at least one locking element selected from a group comprising one or more of: a mechanical lock, a fingerprint actuated lock, an iris scanner actuated lock, a code lock, a voice recognition lock, a smart lock, a key lock, a snap lock, an actuator driven lock, a SMA (shape memory alloy), a SMA actuator lock and/or an electrical actuator lock, as taught by Hottmann to provide an electronically controllable, strong, reliable and cost effective mechanism for the exterior rearview device( Hottmann: ¶0028). 

However, Hottmann discloses ng wherein the connecting mechanism or the locking element thereof can be integrated with the motor vehicle's general locking mechanism comprising one or more of a central locking system or a key system( ¶0039: In order to remove the head 20 from the base 10 the driver can press a button (not shown) within the vehicle to open ). The motivation statement set forth above with respect to claim 22 applies here. 
Claims 26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Knoblock (Pub. No. US 20170120841 A1) in view of Unno et al. (US 2004/0121820 A1). 
Regarding claim 26, Knoblock does not explicitly disclose wherein one or more of the camera pod or the interface module is adapted to be moveable in the direction of a lateral axis of the motor vehicle.
However, Unno discloses  wherein one or more of the camera pod or the interface module is adapted to be moveable in the direction of a lateral axis of the motor vehicle (Figs. 12-15, ¶0164-0165: The CCD camera can be rotated by a motor or another rotation means and can be arbitrarily oriented to the object of which image the driver desires to take).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Knoblock by utilizing wherein one or more of the camera pod or the interface module is adapted to be moveable in the direction of a 
Regarding claim 31, Knoblock  is silent regarding wherein the interface module is connected to the camera pod via at least one cable, with the cable one or more of extending through the door or being connected to a door loom.
However, Unno discloses wherein the interface module is connected to the camera pod via at least one cable, with the cable one or more of extending through the door or being connected to a door loom (Figs. 12-14, ¶0164: The wire harness V1 extending from the CCD camera V is let to the inside of the automobile body). The motivation statement set forth above with respect to claim 26 applies here. 

The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Kim et al. (US 10315578 B2) describes modular mirror assembly.
Burdge (Pub. No. US 20160214536 A1) describes door-mounted side view camera. 
Lettis et al. (Pub. No. US 20200398755 A1) describes an external rearview device for a motor vehicle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488